ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Fiordilliso brought an action for personal injuries as a result of a collision betwteen the truck which he was driving and the street car. The plaintiff was driving along-the street near the street car track when he turned to the left direct on the car track and was struck by a street ear from the real*. The plaintiff contended that the street car gave him no ■Warning and that the motorm-an did not have the car under control. Several witnesses testified for the street car company to the effect that a warning was given, and also that the plaintiff turned directly in front of the car.
One of the plaintiff’s own witnesses testified that the street car was not over 15 feet away when the plaintiff turned upon the track. The medical evidence was in conflict, but the jury returned a verdict for the plaintiff in the sum of $8,000. The defendant prosecuted error. In reversing the judgment, the Court of Appeals held:
The verdict of the jury was against the manifest weight of the evidence in not finding the plaintiff guilty of contributory negligence.